Scott, J.
It is true that the amendment of the complaint changed the cause of action from one for “ breach of contract” to one for “moneys had and received.” Such an *627amendment was within the power of the court; and, as the record shows that no opposition thereto was made by defendant, and no exception taken, and no application for ■adjournment made, no question is raised thereby for review upon appeal. The case as made justified a recovery. Briggs v. Boyd, 56 N. Y. 289. The cases relied upon by defendant to sustain the contention that the Municipal Court has no jurisdiction to entertain an, action upon a quasi contract (Harrington v. City of New York, 40 Misc. Rep. 165; Goldstein v. Abramson, 86 N. Y. Supp. 30) have been overruled by the Appellate Division (Pache v. Oppenheim, 93 App. Div. 221).
Blanchard and Dowling, JJ., concur,
Judgment ^affirmed, with costs.